Majesco Entertainment Company 4041-T Hadley Road S. Plainfield, NJ 07080 May 11, 2016 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549 Re: Majesco Entertainment Company Registration Statement on Form S-3 File No. 333-205037 Dear Sir or Madam: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended, Majesco Entertainment Company (the “Company”) hereby requests that the Securities and Exchange Commission (the “Commission”) consent to the withdrawal of the Company’s Registration Statement on Form S-3 (Registration No.333-205037),together with all amendments and exhibits thereto (collectively, the “Registration Statement”). The Company is requesting withdrawal of the Registration Statement because it has filed a new Registration Statement on Form S-3 (File No. 333-211031), which, among other things, includes the securities previously included in the Registration Statement. No securities were sold pursuant to the Registration Statement. The Company also requests that all fees paid to the Commission in connection with the filing of the Registration Statement be credited to the Company’s account for future use. Questions concerning this application for withdrawal may be directed to the Company’s legal counsel, Harvey Kesner of Sichenzia Ross Friedman Ference LLP, at (212) 930-9700. Thank you for your assistance in this matter. Sincerely, Majesco Entertainment Company By: /s/John Stetson John Stetson Chief Financial Officer
